Citation Nr: 0422356	
Decision Date: 08/16/04    Archive Date: 08/20/04

DOCKET NO.  02-04 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for prostate cancer, to 
include as secondary to exposure to herbicide agents.

2.  Entitlement to service connection for chronic sinusitis.

3.  Entitlement to service connection for plantar warts.

4.  Entitlement to service connection for a left thigh and 
leg disability.

5.  Entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty in the 
United States Air Force from September 1965 to December 1969.  
The case is before the Board of Veterans' Appeals (Board) on 
appeal from the WACO Department of Veterans Affairs VA 
Regional Office (RO) rating decisions in May 2001 and October 
2002.  

The matter of entitlement to service connection for a left 
thigh and leg disability is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify you if any action is required on your part.


FINDINGS OF FACT

1.  The veteran is not shown to have served in the Republic 
of Vietnam.

2.  Prostate cancer was not manifested in service or in the 
veteran's first postservice year and is not shown to be 
related to his active service.

3.  Sinusitis in service is not shown to have been chronic; 
chronic sinusitis is not currently shown.

4.  Plantar warts treated in service are not shown to have 
been a chronic disability; it is not shown that the veteran 
now has plantar warts.  

5.  A low back injury in service is not shown; a low back 
disability was not manifested in service; low back arthritis 
was not manifested in the first postservice year; and there 
is no competent evidence of a nexus between any current low 
back disability and the veteran's active service.  


CONCLUSIONS OF LAW

1.  The veteran may not be presumed to have been exposed to 
Agent Orange.  38 U.S.C.A. § 1116 (West 2002). 

2.  Service connection for prostate cancer is not warranted.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 
C.F.R.  §§ 3.303, 3.307, 3.309 (2003).  

3.  Service connection for sinusitis is not warranted.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2003).  

4.  Service connection for plantar warts is not warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2003).  

5.  Service connection for a low back disorder is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters: Duties to Notify & to Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA).  Final regulations implementing the VCAA have been 
published.  The VCAA applies in the instant case.  However, 
the Board is satisfied that the duties to notify and assist 
mandated by the VCAA are met.

The RO notified the veteran of the VCAA by letters in 
February 2001 and July 2002.  He was advised of evidence he 
could submit himself or to sufficiently identify evidence 
(and provide releases) so that VA could obtain evidence for 
him.  Regarding timeliness of notice, it was provided prior 
to the actions appealed.  Regarding notice content, as was 
noted, the veteran was advised what evidence to submit in 
support of his claims, and what evidence VA would obtain.  
The RO also provided the veteran with the reasons his claims 
could not be granted based upon the evidence of record.  As 
to being advised to submit everything he has pertinent to his 
claims, in an August 2002 statement, the veteran noted that 
he did not have any further evidence to submit.  The veteran 
has been notified of everything required, and is not 
prejudiced by any technical notice deficiencies along the 
way.

Regarding the duty to assist, it appears that all evidence 
identified by the veteran has been obtained and associated 
with the claims file, and that no pertinent evidence is 
outstanding.  VA has arranged for the veteran to be examined.  
The Board finds that there is no reasonable possibility that 
any further assistance would aid the veteran in 
substantiating his claims.  The duty to assist requirements 
are met.

Factual Background

The veteran's service medical records are silent for prostate 
cancer and low back disability.  In November 1965, he was 
treated for right foot pain due to plantar warts.  No 
subsequent followup treatment was noted in service.  In 
August 1967, sinusitis was noted.  Treatment for his sinus 
was also noted in March 1968.  The remaining service records 
are silent for evidence of sinusitis.  

The veteran's December 1969 service separation examination 
report is silent regarding prostate cancer, chronic 
sinusitis, plantar warts or a low back disability.  Pertinent 
clinical evaluations were normal.  Medical history noted no 
problems pertaining to these disabilities.  
Service personnel records sent in response to an RO request 
for verification whether the veteran served in Vietnam show 
no such service.  His only foreign duty station shown is 
Taiwan (from October 1968 to October 1969).  

Postservice medical evidence first shows a low back 
disability, variously diagnosed, including lumbar strain with 
herniated disc and degenerative changes, in the late 1990's.  
The back disability was related to an intercurrent injury in 
postservice employment in October 1998.  

Prostate cancer was first diagnosed in approximately mid 
2002.

At a July 2003 hearing before a hearing officer at the RO, 
the veteran claimed he was on temporary assignment (TDY) in 
Vietnam for 55 days.  He did not have a copy of the orders or 
any other documentation verifying such assignment.  He 
indicated that his attempt to obtain any relevant records 
from the service department archives was unsuccessful.  He 
related his prostate cancer to exposure to Agent Orange in 
Vietnam.  He reported he injured his back lifting aircraft 
brakes in service.  He noted he had sinus problems and 
plantar warts in service.

July 2003 statements from the veteran's brothers and sister 
are to the effect that they were aware that his mother 
received letters from him while he was serving in Vietnam.  

On December 2003 VA examination the veteran reported the 
onset of low back problems in service.  A history of 
sinusitis treatment in service was noted.  The examiner  
noted that there was never a description of the veteran's 
sinusitis symptoms or any confirmation of sinusitis by x-ray.  
Currently the veteran complained of seasonal allergic 
rhinitis.  He had no recent sinus infections.  He reported 
last having a sinus infection 5 years earlier.  The examiner 
noted the veteran provided a history of back pain in service 
with intermittent pain noted over the years following service 
separation.  The examiner noted that the veteran's sinus 
symptoms treated in service were unrelated to his current 
seasonal allergic rhinitis.  Chronic sinusitis was not shown.  
Sinus x-rays were unremarkable for sinusitis.  

The postservice medical evidence does not show plantar warts.

Criteria and Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).

If prostate cancer or arthritis becomes manifest to a 
compensable degree in the first year following service 
separation, it may be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ .307, 3.309 (2003).

The United States Court of Appeals (CAVC) has held that, in 
order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999). 

With the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not in fact shown to be 
chronic or where a diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2003).

If a disability is not shown to be chronic during service, 
service connection may nevertheless be granted when there is 
continuity of symptomatology post service. 38 C.F.R. § 
3.303(b) (2003).  See Savage v. Gober, 10 Vet. App. 488 
(1997). 

When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
C.F.R. §§ 3.102, 4.3 (2003).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  Where there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002). 

I.  Service connection for prostate cancer, to 
include as secondary to exposure to herbicides

In addition to the laws and regulations cited above, a 
veteran who served in Vietnam is entitled to a presumption of 
herbicide exposure, and if he develops prostate cancer a 
presumption of service connection for such disease based on 
the herbicide exposure.  38 U.S.C.A. § 1116; 38 C.F.R. 
§§ 3.307(a)(6)(iii), 3.309(e).  The veteran alleges he had 55 
days of TDY in Vietnam, and has submitted statements from 
brothers and a sister to the effect that they were aware 
their mother received letters from the veteran while he was 
in Vietnam (those letters are not available).  As noted, the 
RO sought to verify this allegation.  The veteran's service 
personnel records (showing all his duty stations) show no 
Vietnam service.  They do show that his only foreign service 
was in Taiwan (from October 1968 to October 1969).  As 
official records do not show Vietnam service, the Board finds 
that the veteran did not serve in Vietnam, and is not 
entitled to the presumptions based on Agent Orange exposure 
therein.  

Prostate cancer was not manifested in service.  It was not 
manifested in the first postservice year (so as to trigger 
application of the presumptive provisions for chronic 
diseases).  The veteran has submitted no competent evidence 
relating it to service.  His own opinion in the matter is not 
competent evidence, as he is a layperson.  There is no basis 
for relating the prostate cancer to service; and service 
connection for such disease is not warranted.  

II.  Service connection for chronic sinusitis and plantar 
warts 

The evidence shows that both sinusitis and plantar warts were 
treated in service.  However, the conditions treated in 
service must be considered acute and transitory events, as 
they were not noted on physical examination for separation 
from active service in December 1969.  Postservice medical 
evidence, including a report of a December 2003 VA 
examination, shows neither sinusitis nor plantar warts.  In 
the absence of chronic sinusitis or plantar wart disability 
in service, and with no competent evidence that the veteran 
now has such disabilities, the preponderance of the evidence 
is against these two claims, and they must be denied.  

III.  Service connection for a low back disability

The veteran's service medical records are silent for any 
complaint, finding or diagnosis of a low back disability.  On 
December 1969 physical examination for service separation 
purposes, clinical evaluation of the spine was normal.  There 
is no evidence of a chronic low back disability until many 
years after service, when the variously diagnosed low back 
disorder, including lumbar strain with herniated disc and 
degenerative changes was related to an intercurrent injury at 
work in 1998.  Although the veteran now states that he has 
had ongoing low back complaints since service, he has 
provided no documentary support for his assertions.  
Specifically, there is no competent evidence that low back 
arthritis was manifested in the first postservice year, so as 
to trigger application of the presumptive provisions 
applicable for chronic diseases.  

In the absence of any evidence of back disability in service, 
and with no competent evidence relating current low back 
disability to service, the preponderance of the evidence is 
against this claim; and service connection for a low back 
disability is not warranted.  


ORDER

Service connection for prostate cancer is denied.

Service connection for sinusitis is denied.

Service connection for plantar warts is denied.

Service connection for a low back disability is denied.


REMAND

On December 2003 VA examination, it was suggested that the 
veteran's current left leg symptoms were probably related to 
left leg symptoms in service.  The examiner did not attribute 
the symptoms to an underlying chronic disability.  In light 
of the foregoing, further examination is indicated.  

Accordingly, the case is REMANDED for the following 
development: 

1.  The RO should arrange for the veteran 
to be afforded a VA examination by an 
orthopedic specialist to determine 
whether he has a left leg/thigh 
disability related to service.  The 
veteran's claims folder must be available 
to the examiner for review in conjunction 
with the examination.  The examiner 
should review the file, including the 
service medical records and the December 
2003 VA examination report, and provide 
an opinion as to whether or not the 
veteran at least as likely as not has a 
chronic left lower extremity disability 
that is related to service or any 
complaints or treatment therein.  The 
examiner should explain the rationale for 
any opinion given.  

2.  The RO should then readjudicate the 
claim of entitlement to service 
connection for a left thigh and leg 
disability.  If the claim remains denied, 
the RO should issue an appropriate 
supplemental statement of the case and 
give the veteran and his representative 
the opportunity to respond.  The case 
should then be returned to the Board, if 
in order, for further appellate review.  

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



	                     
______________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



